Citation Nr: 1115826	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  07-35 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a lung condition (claimed as asbestosis), to include as due to exposure to asbestos.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served as a member of the United States Navy, with active service from December 1954 to September 1958.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2007 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (the RO).  

In his November 2007 substantive appeal, the Veteran indicated that he wished to participate in a formal RO hearing before a RO employee and a Travel Board hearing before a Board member.  See the Veteran's November 2007 substantive appeal and statement.  In October 2008, the Veteran presented testimony at a formal RO hearing before a RO employee; a transcript of the hearing has been associated with the Veteran's VA claims file.  In a March 2009 statement, the Veteran's representative asserted that the Veteran no longer wished to participate in a Travel Board hearing before a Board member.  His hearing request, therefore, is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d); 20.704(d) (2010).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

In general, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C, 9) (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  See VAOPGCPREC 4-00.

VA must analyze the Veteran's claim of entitlement to service connection for conditions claimed as due to asbestos exposure under these administrative protocols using the following criteria.  See Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The M21-1MR contains guidelines for the development of asbestos exposure cases. 

In this case, the record reflects that the RO complied with M21- 1MR procedures.  In November 2006, the RO sent the Veteran a letter requesting dates and places that he was exposed to asbestos in service, the method of exposure, his complete employment history pre-and post-service, and medical evidence that shows the diagnosis of the disease caused by asbestos.  

Concerning Hickson element (1), evidence of a current disability, an October 1998 x-ray report in connection with a pneumoconiosis evaluation from J.D.H., D.O. reflects a diffuse interstitial pattern and linear opacities in the bilateral mid and lower lung parenchyma which were diagnosed as "consistent with asbestosis."  See an October 1998 private treatment from J.D.H., J.D.  Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in some cases, lay evidence of a disease or injury during service, the Board notes that the Veteran's service treatment records, to include several chest x-ray reports, are devoid of any instance of complaints of or treatment for symptomatology consistent with a lung condition.  However, the Veteran has asserted that he was exposed to asbestos while stationed on the USS Wisconsin and USS Pawcatuck during his service.  Specifically, the Veteran has asserted that he was exposed to asbestos lining the pipes of the ships, within gloves used to change hot shells from his gun and during fire training.  See statements from the Veteran dated in September 2006, December 2006 and August 2007 as well as the October 2008 RO hearing transcript at pages 2 - 4.  

Indeed, the Veteran's service records reflect that he was stationed aboard the USS Wisconsin from March 1955 to February 1958 and USS Pawcatuck from February 1958 to August 1958.  The Veteran's Military Occupational Specialty (MOS) during his service was a Gunner's Mate; a MOS that the "Navy Job Titles/Ratings and Probability of Exposure" lists as having minimal risk of exposure to asbestos.  Nonetheless, exposure to asbestos in service is plausible.  Specifically, the M21-1MR at section (c) observes that disease-causing exposure to asbestos may be brief, and/or indirect and section (d) notes that the latency period for development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.  See the M21-1MR at sections (c) and (d).  

While the competent medical and other evidence of record fails to reflect in-service asbestos exposure with any certainty, the Board, again, notes that such is plausible.  The Board concludes that more development concerning whether the Veteran was, indeed, exposed to asbestos during his service is necessary.  

Further, the Board notes that there is no evidence of record addressing Hickson element (3), medical nexus.  The Veteran has not been seen for a VA examination. VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this case must be remanded to the AMC for a medical examination addressing whether the Veteran's lung condition is related to his service, to include in-service exposure to asbestos, if any.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should arrange to have the Veteran undergo a pulmonary disorders examination by an appropriate VA specialist.  The claims file, along with all additional evidence obtained pursuant to the instructions above, must be made available to and reviewed by the physician.  The VA specialist should examine the entire claims file and provide opinions on the following questions:  

(a)  Does the Veteran currently suffer from any pulmonary pathology, and if so, what is the correct diagnosis for each such disorder?  

(b)  Is any of the Veteran current pulmonary pathology etiologically related to exposure to asbestos? 

(c)  If there is current pulmonary pathology caused by exposure to asbestos, is it at least as likely as not that said pathology is etiologically related to exposure to asbestos occurring during the Veteran's period of active military service?  The reviewer should discuss the Veteran's lifetime history of exposure to asbestos, to include his post-service work history as an electrician in a steel plant.  

(d)  Is there is current pulmonary pathology that is not related to exposure to asbestos?  If so, is it at least as likely as not that said pathology is etiologically related to any incident of the Veteran's period of active military service?  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA specialist is requested to provide a thorough rationale for any opinion(s) provided, as a matter of medical probability, based on his or her clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  

If any requested opinions cannot be provided without resort to mere speculation, the reasons for such should be stated and thoroughly explained.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Stefl v. Nicholson, 21 Vet. App. 120 124 (2007)).  

2.  The AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the AMC or RO must implement corrective procedures.  

4.  Thereafter, the AMC should consider all of the evidence of record and re-adjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of his claim.  See 38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


